DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities: for sake of clarity, and given that independent Claim 1 already requires that the time point of occurrence of the stop state is predicted, it is suggested that the phrase “if the time point…” be written as “when the time point…” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “normal” in the phrase “normal rotation speed” is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, it will be assumed that any rotation speed can be interpreted as a “normal” rotation speed provided that said speed is higher than a speed realized during a pump rotation speed reduction process. Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2011/0003215).

	Regarding Claim 1, Tanaka teaches a fuel cell vehicle equipped with a fuel cell system and a method of stopping a fuel cell vehicle equipped with a fuel cell system (Abstract, [0001], [0006], [0050]). As illustrated in Figure 1, Tanaka teaches that the fuel cell system (1) of the fuel cell vehicle (100) includes a fuel cell stack (2), wherein the fuel cell stack includes a plurality of unitary cells (“power generation cells”) stacked together, wherein the unitary cells generate electric power by an electrochemical reaction of a fuel gas and an oxidizing gas (“oxygen-containing gas”), wherein the fuel cell vehicle is configured to travel by electric power generated by the fuel cell system ([0050]-[0052], [0058]-[0059]). As illustrated in Figure 1, Tanaka teaches that the fuel cell vehicle further comprises a navigation device (73) and a controller (7) therein, wherein the controller is a microcomputer including therein a CPU, ROM, and RAM, wherein the CPU executes computation in accordance with a control program to perform various processing and control ([0060]-[0063]). As illustrated in Figure 3, Tanaka teaches that the method comprises predicting a time point of occurrence of a system stop (“stop state”) of the fuel cell system during normal operation when the fuel cell vehicle is still traveling, and starting a dry operation (“drying state control”) which causes the fuel cell stack to transition to a “dry state” (i.e. a state during which the water content of the fuel cell is decreased as compared with the normal operation) a predetermined time before the predicted time point of occurrence of the system stop ([0079], [0087]-[0094]).

	Regarding Claim 2, Tanaka teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 2-3, Tanaka teaches that the predicting aspect of the method comprises predicting the time point of occurrence of the system stop of the fuel cell system based on various pieces of information including a route learning result by the navigation device ([0063]-[0066], [0087]-[0094]).

Regarding Claim 3, Tanaka teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 2-3, Tanaka teaches that the predicting of the method comprises predicting the time point of occurrence of the system stop of the fuel cell system based on various pieces of information including destination information of the navigation device ([0063]-[0066], [0087]-[0094]).

	Regarding Claim 5, Tanaka teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Tanaka teaches that the dry operation includes increasing temperature by decreasing the rotation number of a cooling pump (42) that circulates coolant to a value less than that of a normal rotation number (“a pump rotation speed reduction process of reducing a rotation speed of a cooling pump that circulates the coolant, to a value less than a normal rotation speed”) ([0081]).

	Regarding Claim 7, Tanaka teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 2-3, Tanaka teaches that the predicting aspect of the method comprises predicting whether the system stop will occur or not by determining whether or not there is a possibility of a user switching an ignition switch (“power switch”) from an ON state to an OFF state ([0066]-[0069], [0087]-[0094]).

Regarding Claim 9, Tanaka teaches a fuel cell vehicle equipped with a fuel cell system and a method of stopping a fuel cell vehicle equipped with a fuel cell system (Abstract, [0001], [0006], [0050]). As illustrated in Figure 1, Tanaka teaches that the fuel cell system (1) of the fuel cell vehicle (100) includes a fuel cell stack (2), wherein the fuel cell stack includes a plurality of unitary cells (“power generation cells”) stacked together, wherein the unitary cells generate electric power by an electrochemical reaction of a fuel gas and an oxidizing gas (“oxygen-containing gas”), wherein the fuel cell vehicle is configured to travel by electric power generated by the fuel cell system ([0050]-[0052], [0058]-[0059]). As illustrated in Figure 1, Tanaka teaches that the fuel cell vehicle further comprises a navigation device (73) and a controller (7) therein, wherein the controller is a microcomputer including therein a CPU, ROM, and RAM, wherein the CPU executes computation in accordance with a control program to perform various processing and control (“one or more processors that execute computer-executable instructions stored in a memory”) ([0060]-[0063]). As illustrated in Figure 3, Tanaka teaches that the controller executes instructions (“the one or more processors execute the computer-executable instructions to…”) to predict a time point of occurrence of a system stop (“stop state”) of the fuel cell system during normal operation when the fuel cell vehicle is still traveling, and start a dry operation (“drying state control”) which causes the fuel cell stack to transition to a “dry state” (i.e. a state during which the water content of the fuel cell is decreased as compared with the normal operation) a predetermined time before the predicted time point of occurrence of the system stop ([0079], [0087]-[0094]).	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0003215), and further in view of Yamaguchi (JP 2007-048650, using the provided English machine translation for citation purposes).

	Regarding Claim 4, Tanaka teaches the instantly claimed invention of Claim 1, as previously described.
	Tanaka does not explicitly teach that if the time point of occurrence of the system stop is predicted in the predicting aspect of the method, the method comprises notifying an occupant that the dry operation is to be performed before start of the dry operation.
	However, Yamaguchi teaches a vehicle fuel cell system and a water removal method of the vehicle fuel cell system (Abstract, [0001]). Yamaguchi teaches that the water removal method comprises predicting the destination of a host vehicle comprising a fuel cell system and performing a moisture removal operation which is completed by the time the host vehicle arrives at the destination ([0009], [0011]). Furthermore, Yamaguchi teaches that the vehicle fuel cell system comprises a notification unit (44), such as a pilot light, which notifies a driver of the host vehicle that the moisture removal operation is occurring and further makes it possible to avoid a problem that the driver feels uncomfortable due to the moisture removal operation being performed ([0042], [0047]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would, when the time point of occurrence of the system stop is predicted in the method of Tanaka, notify a driver of the fuel cell vehicle via a pilot light, as taught by Yamaguchi, that the dry operation is to be performed before start of the dry operation, given that such a notification would help make it possible to avoid a problem where the driver feels uncomfortable that the dry operation is to be performed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0003215), and further in view of Kajiwara et al. (US 2010/0239929).

	Regarding Claim 6, Tanaka teaches the instantly claimed invention of Claim 1, as previously described.
	Tanaka does not explicitly teach that the dry state of the fuel cell stack is determined based on impedance of the fuel cell stack.
	However, Kajiwara teaches a fuel cell system. As illustrated in Figure 3, Kajiwara illustrates the maximum output characteristic of a fuel cell stack relative to the impedance of the fuel cell stack ([0038]). Kajiwara teaches that because it is known that a degree of proton conduction within a fuel cell electrolyte film is directly proportional to the amount of moisture contained in the electrolyte film, the impedance of the fuel cell stack may be used as a physical parameter for evaluating a degree of dryness of the fuel cell stack ([0038]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would determine the dry state of the fuel cell stack of Tanaka based on the impedance of the fuel cell stack, as taught by Kajiwara, given that because it is known that a degree of proton conduction occurring within a fuel cell stack is directly proportional to the amount of moisture contained in the fuel cell stack, the impedance of the fuel cell stack may be used as a physical parameter for evaluating a degree of dryness of the fuel cell stack.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0003215), and further in view of Ueda et al. (US 2005/0255346).

	Regarding Claim 8, Tanaka teaches the instantly claimed invention of Claim 7, as previously described.
	Tanaka does not explicitly teach that the method comprises causing the fuel cell stack to generate electric power until the dry state reaches a predetermined dry state if the ignition switch is switched from the ON state to the OFF state.
	However, Ueda teaches a fuel cell system (Abstract). As illustrated in Figures 3-4, Ueda teaches that during a stop method of the fuel cell system, when a stop request is made by a driver by turning an ignition switch OFF, the power generation of a fuel cell of the fuel cell system is caused to continue ([0047]). Ueda teaches that the power generation of the fuel cell continues until, at a least, the pressure within the anode loop of the fuel cell system falls to a predetermined lower value at which point power generation of the fuel cell is stopped ([0047]-[0051]). Ueada teaches that by performing such power generation (i.e. consuming fuel) until said pressure is achieved helps prevent fuel cell membrane deterioration and helps reduce the amount of leftover fuel (e.g. hydrogen gas) in the anode loop such that fuel is not wasted ([0052]-[0054]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would cause the fuel cell stack of Tanaka to still generate electric power when the ignition switch is switched from the ON state to the OFF state, as taught by Ueda, until a predetermined lower pressure value  is achieved (i.e. a time which is interpreted as a “predetermined dry state” of the dry state) within the anode loop of the fuel cell system of Tanaka, given that such power generation after the ignition switch is switched from the ON state to the OFF state would help prevent fuel cell membrane deterioration and help reduce the amount of leftover fuel gas in the anode loop such that fuel is not wasted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729